PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nokia Solutions and Networks Oy
Application No. 16/825,420
Filed: 20 Mar 2020
For Channelization Procedure for Implementing Persistent ACK/NACK and Scheduling Request
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 1.181 requesting that the holding of abandonment in the above-identified application be withdrawn, filed on March 22, 2022.  

The petition pursuant to 37 C.F.R. § 1.181 is DISMISSED.

Background

A timeline of the relevant events is as follows:

The USPTO mailed a final Office action on December 16, 2020.
Applicant filed an after-final amendment on February 5, 2021.
The USPTO mailed an advisory action on February 18, 2021.
Applicant filed both a notice of appeal and a pre-appeal brief request for review on March 10, 2021.
The USPTO mailed a notice of panel decision from pre-appeal brief review on April 6, 2021.
Applicant filed an Appeal Brief on May 5, 2021.
The USPTO mailed an Examiner’s Answer on August 18, 2021.  Thus, a reply brief (or an acceptable RCE which would serve as a request to withdraw the appeal and to reopen prosecution of the application before the examiner per 37 C.F.R. § 1.114(d)) was due no later than October 18, 2021. 
Applicant filed a RCE on October 13, 2021 via the submission of form PTO/SB/30 along with the fee.  The RCE form contains no indication that a submission under 37 C.F.R. § 1.114 was included, but it does contain a checkmark in the field “suspension of action in the above identified application is requested under 37 CFR 1.103(c) for a period of 3 months…”
The USPTO mailed a non-final Office action on October 28, 2021.
Applicant filed a petition to withdraw the non-final office action on December 6, 2021, arguing that the checkmark in the suspension of action field should have resulted in the suspension of prosecution for three months.
Applicant filed a “response to Office Action” on January 12, 2022 that consists of an amendment to the claims and remarks.  
The USPTO mailed a decision on January 28, 2022 that granted the request to withdraw the non-final Office action.  
The USPTO mailed a corrected decision on February 7, 2022, where language was added to the fourth page, explaining the RCE was improper since it did not include a submission. 
Since neither the Appeal Brief Forwarding Fee nor an acceptable RCE was received by the two month anniversary of the mailing of the Examiner’s Answer, it follows the appeal stood dismissed per 37 C.F.R. § 41.45(b).  
It follows the application went abandoned on October 19, 2021.  
The USPTO mailed a notice of abandonment on February 18, 2022.

Applicable portions of the C.F.R. and M.P.E.P.

37 C.F.R. § 1.103(b) sets forth, in toto: 

Suspension of action by the Office.

(b) Limited suspension of action in a continued prosecution application (CPA) filed under § 1.53(d).  On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph in a continued prosecution application filed under § 1.53(d) for a period not exceeding three months. Any request for suspension of action under this paragraph must be filed with the request for an application filed under § 1.53(d), specify the period of suspension, and include the processing fee set forth in § 1.17(i). 

37 C.F.R. §§ 1.114(c) and (d) set forth, in toto: 

Request for continued examination.

 (c) A submission as used in this section includes, but is not limited to, an information disclosure statement, an amendment to the written description, claims, or drawings, new arguments, or new evidence in support of patentability. If reply to an Office action under 35 U.S.C. 132 is outstanding, the submission must meet the reply requirements of § 1.111. 

(d) If an applicant timely files a submission and fee set forth in § 1.17(e), the Office will withdraw the finality of any Office action and the submission will be entered and considered. If an applicant files a request for continued examination under this section after appeal, but prior to a decision on the appeal, it will be treated as a request to withdraw the appeal and to reopen prosecution of the application before the examiner. An appeal brief (§ 41.37 of this title) or a reply brief (§ 41.41 of this title), or related papers, will not be considered a submission under this section.

37 C.F.R. § 41.45 sets forth, in toto: 

Appeal forwarding fee.

Timing. Appellant in an application or ex parte reexamination proceeding must pay the fee set forth in 
§ 41.20(b)(4) within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under § 1.181 of this chapter to designate a new ground of rejection in an examiner's answer.

Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 41.20(b)(4) within the period specified in paragraph (a) of this section, the appeal will stand dismissed.

Extensions of time. Extensions of time under 
§ 1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See § 1.136(b) of this title for extensions of time to reply for patent applications and
§ 1.550(c) of this title for extensions of time to reply for ex parte reexamination proceedings.”

M.P.E.P. §§ 709(B)(1), (3), and (4) set forth, in toto: 

Request for Suspension Under 37 CFR 1.103(b) or (c)
Applicants may request a suspension of action by the Office under 37 CFR 1.103(b) or (c) for a period not exceeding three months in a continued prosecution application (CPA) filed under 37 CFR 1.53(d) if the application is a design application, or in a continued examination (RCE) filed under 37 CFR 1.114. The request for suspension must be filed at the time of filing of the CPA or RCE.

A supplemental reply will be entered if it is filed within the period during which action is suspended by the Office under 37 CFR 1.103(c). See MPEP § 714.03(a) regarding supplemental reply.

1. Requirements
The Office will not grant the requested suspension of action unless the following requirements are met:

(A) the request must be filed with the filing of a design CPA or an RCE (applicants may use the check box provided on the transmittal form PTO/SB/29 or PTO/SB/30, or submit the request on a separate paper);

(1) if the request is filed with an RCE, the RCE must be in compliance with 37 CFR 1.114, i.e., the RCE must be accompanied by a submission and the fee set forth in 37 CFR 1.17(e). Note that the payment of the RCE filing fee may not be deferred and the request for suspension cannot substitute for the submission;

(2) if the request is filed with a CPA, a filing date must be assigned to the CPA;

(B) the request should specify the period of suspension in a whole number of months (maximum of 3 months). If the request specifies no period of suspension or a period of suspension that exceeds 3 months, the Office will assume that a 3-month suspension is requested; and
(C) the request must include the processing fee set forth in 37 CFR 1.17(i).
…

3. Improper RCE or CPA (No Filing Date Granted)
If the CPA or the RCE is improper (e.g., a filing date was not accorded in the CPA or the RCE was filed without a submission or the RCE fee), the Office will not recognize the request for suspension, and action by the Office will not be suspended. A notice of improper CPA or RCE will be sent to applicant as appropriate. The time period set in the previous Office communication (e.g., a final Office action or a notice of allowance) continues to run from the mailing date of that communication. If applicant subsequently files another RCE, the request for suspension should be resubmitted to ensure that the Office processes the request for suspension properly. The request for suspension of action will not be processed until the Office accords a filing date to the CPA or receives a proper RCE in compliance with 37 CFR 1.114.

4. Improper Request for Suspension
If the CPA or the RCE is properly filed, but the request for suspension is improper (e.g., the request for suspension was filed untimely or without the processing fee set forth in 37 CFR 1.17(i)), action by the Office will not be suspended on the application. The Office will process the CPA or RCE and place the application on the examiner’s docket. The examiner will notify the applicant of the denial of the request in the next Office communication using the following form paragraph:

Analysis of the petition pursuant to 37 C.F.R. § 1.181(a) 

With this petition, Petitioner argues the request to suspend action served as the submission and as such, the RCE should have been entered.  

Petitioner’s arguments have been given careful consideration, and have been deemed to be unpersuasive.

37 C.F.R. §§ 1.114(c) requires a submission that can be considered.  The suspension of action would have lasted three months, and then the USPTO would have had nothing to consider. Applicant was in a position to provide both a request for suspension of action and a submission, but a suspension of action by itself is insufficient.  This is the reason the aforementioned  RCE form PTO/SB/30 Applicant filed on October 13, 2021 lists suspension of action in section number two, instead of section number one where the submission is listed:

	
    PNG
    media_image2.png
    319
    657
    media_image2.png
    Greyscale



The Office does not find that a request for suspension of action can serve as a submission, and it follows the record does not support a finding that the holding of abandonment should be withdrawn.

CONCLUSION

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

Alternately, Petitioner may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a).  The fee is currently set at  $2100  at the undiscounted rate.  A form Petitioner might find useful may be downloaded here: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf





The following items would serve as the required reply:

The Appeal forwarding fee, or;
The “response to Office Action” received on January 12, 2022 coupled with the RCE received on October 13, 2021; or,
A new amendment/remarks coupled with the RCE received on October 13, 2021.

If Petitioner chooses one of the latter two options to serve as the required reply, the fee that is associated with the filing of the RCE has been received and need not be resubmitted.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.